DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 05/12/2020. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 05/12/2020 and 02/22/2022 are in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “Control Device and Communication Device for Dispatching a Vehicle.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a controller configured to determine to dispatch a vehicle” (claim 1)
“a controller configured to perform control to display one or more instant messages” (claim 18)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 43: “The controller 21 includes one or more processors, one or more dedicated circuits, or a combination thereof. The processor is a general-purpose processor such as a CPU or a dedicated processor that specializes in specific processing”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Step 1: Claim 1 is directed towards a control device (i.e., a machine).
Step 2A, prong 1: Claim 1 recites the abstract concept of determining to dispatch a vehicle. This abstract idea is described at least in claim 1 by the step of determining to dispatch a vehicle to transport at least one user of a plurality of users in accordance with one or more instant messages sent or received between or among the plurality of users. This step falls into the organization of human activity grouping of abstract ideas as it includes a human performing the step of determining to dispatch the vehicle based on the instant message. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations by a human being if not for the recitation of generic computing components.
With respect to claim 1 other than reciting “a controller,” nothing in the step of determining to dispatch a vehicle to transport a user in accordance with the instant message precludes the idea from practically being performed by a human being. For example, if not for the “controller” language, the claim encompasses a human operator determining to dispatch the vehicle based on the instant message.
Step 2A, prong 2: Claim 1 recites an element additional to the abstract concepts. However, this additional element fails to integrate the abstract idea into a practical application. Claim 1 recites a controller which is a generic computer component (see instant specification ¶ 43) that is simply employed as a tool to perform the abstract idea (see MPEP 2106.05(f)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional element recited in claim 1 fails to amount to an inventive concept. As such, the elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent-eligible.
Regarding claims 2-17:
Dependent claims 2-17 only recite additional steps of organizing human activity (i.e., determining a pickup point based on location information, determining a route for the vehicle, determining whether the users are transported together by the vehicle or separately transported by the vehicle and one or more other vehicles, determining a pickup point based on the users being transported together by the vehicle, determining a route for the vehicle based on the location information of the vehicle, determining a drop-off point, analyzing content of instant messages, and determining whether a first user is going to visit a second user), recite limitations further defining the organization of human activity, and recite necessary data gathering (i.e. obtaining location information of the users, obtaining location information of the vehicle, and receiving a request from the user) and data output (i.e., instructing the users to move to the pickup point, instructing the users to move to the drop-off point, and sending an instant message inquiring about dispatch of the vehicle to the users). These limitations are considered steps of organizing human activity and additional steps that amount to necessary data gathering and data output (see MPEP 2106.05(g)). These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-17 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (US 2018/0083894 A1), hereinafter Fung.
Regarding claim 1:
Fung discloses “A control device, comprising a controller configured to determine to dispatch a vehicle to transport at least one user of a plurality of users in accordance with one or more instant messages sent or received between or among the plurality of users.” (See at least Fung ¶¶ 45 and 55-56: “In certain embodiments, rather than automatically invoking a bot or waiting for a user to explicitly invoke a bot, an automatic suggestion may be made to one or more users in a messaging conversation to invoke one or more bots. In these embodiments, the conversation may be analyzed on a continual basis or at discrete points of time, and the analysis of the conversation may be used to understand specific user needs and to identify when a bot should be suggested within the conversation.” For example, “a taxi bot may have the ability to call a taxi, e.g., to the user's location (obtained by the taxi bot from client device 115, when a user 125 permits access to location information) without having to invoke or call a separate taxi reservation app.”)
Regarding claim 2:
Fung discloses the “control device according to claim 1,” and Fung further discloses “wherein the controller is configured to obtain location information of the at least one user and is configured to determine, based on the location information of the at least one user, a pickup point, the pickup point being a point where the vehicle picks the at least one user up.” (See at least Fung ¶ 45: “a taxi bot may have the ability to call a taxi, e.g., to the user's location (obtained by the taxi bot from client device 115, when a user 125 permits access to location information) without having to invoke or call a separate taxi reservation app.”)
Regarding claim 5:
Fung discloses the “control device according to claim 2,” and Fung further discloses “wherein the controller is configured to obtain the location information of the at least one user from an instant message sent by the at least one user.” (See at least Fung ¶¶ 12 and 65: “The operations can include receiving a user request from a messaging application on a first computing device associated with a first user, the messaging application configured to enable communication between the first user and at least one other user, and programmatically determining that an operation in response to the user request requires sharing of data associated with the first user. The operations can also include causing a permission interface to be rendered in the messaging application on the first computing device, the permission interface enabling the first user to approve or prohibit sharing of the data associated with the first user, and upon receiving user input from the first user indicating approval of the sharing of the data associated with the first user, accessing the data associated with the first user and sharing the data associated with the first user within the messaging application in response to the user request.” For example, “in order to provide some functionality (e.g., ordering a taxi, making a flight reservation, contacting a friend, etc.), bots may request that the user permit the bot to access user data, such as location.”)
Regarding claim 12:
Fung discloses the “control device according to claim 1,” and Fung further discloses “wherein the controller is configured to determine a drop-off point, the drop-off point being a point where the vehicle drops off the at least one user, in accordance with the one or more instant messages.” (See at least Fung ¶¶ 45, 49-50, and FIG. 14 reproduced below: “a bot may use a template-based format to create sentences with which to interact with a user, e.g., in response to a request for a restaurant address, using a template such as ‘the location of restaurant R is L.’” As shown in FIG. 14, a restaurant bot can provide the address of the restaurant and directions to reach the restaurant. Additionally, “a taxi bot may have the ability to call a taxi, e.g., to the user's location (obtained by the taxi bot from client device 115, when a user 125 permits access to location information) without having to invoke or call a separate taxi reservation app,” and “a bot may also be configured to interact with another bot (e.g., bots 107a/107b, 109a/109b, 111, 113, etc.) via messaging application 103, via direct communication between bots, or a combination.”)

    PNG
    media_image1.png
    572
    520
    media_image1.png
    Greyscale

Regarding claim 13:
Fung discloses “the control device according to claim 12,” and Fung further discloses the following limitations: 
“wherein the controller is configured such that the controller analyzes content of the one or more instant messages and determines whether a first user, the first user being the at least one user, is going to visit a second user, the second user being a user included in the plurality of users, the second user being different from the first user.” (See at least Fung ¶ 55: “The analysis of the conversation may be used to understand specific user needs and to identify when assistance should be suggested by a bot… As another example, if it is determined that multiple users have expressed interest in eating Chinese food, a bot may automatically suggest a set of Chinese restaurants in proximity to the users, including optional information such as locations, ratings and links to the websites of the restaurants.” Determining that the multiple users want to eat together reads on determining that the first user is going to visit the second user as claimed.)
“and in a case where the first user is going to visit the second user, the controller obtains location information of the second user and determines the drop-off point based on the location information of the second user.” (See at least Fung ¶¶ 55 and 65: “a bot may automatically suggest a set of Chinese restaurants in proximity to the users,” demonstrating that the bot must know the location of each user. “Further, in order to provide some functionality (e.g., ordering a taxi, making a flight reservation, contacting a friend, etc.), bots may request that the user permit the bot to access user data, such as location.”)
Regarding claim 16:
Fung discloses the “control device according to claim 1,” and Fung further discloses “wherein the controller is configured such that the controller analyzes the content of the one or more instant messages and determines whether the vehicle needs to be dispatched, and when the controller determines that the vehicle needs to be dispatched, the controller determines to dispatch the vehicle.” (See at least Fung ¶¶ 45 and 55-56: “In certain embodiments, rather than automatically invoking a bot or waiting for a user to explicitly invoke a bot, an automatic suggestion may be made to one or more users in a messaging conversation to invoke one or more bots. In these embodiments, the conversation may be analyzed on a continual basis or at discrete points of time, and the analysis of the conversation may be used to understand specific user needs and to identify when a bot should be suggested within the conversation.” For example, “a taxi bot may have the ability to call a taxi, e.g., to the user's location (obtained by the taxi bot from client device 115, when a user 125 permits access to location information) without having to invoke or call a separate taxi reservation app.”)
	Regarding claim 17:
Fung discloses the “control device according to claim 1,” and Fung further discloses “wherein the controller is configured to send an instant message inquiring about dispatch of the vehicle to the at least one user and receive a request from the at least one user.” (See at least Fung ¶¶ 54-58: “For example, if a user has installed a taxi hailing application on client device 115a, bot functionality may be incorporated as a module in the taxi hailing application. In this example, a user may invoke a taxi bot, e.g., by sending a message ‘@taxibot get me a cab.’ Messaging application 103b may automatically cause the bot module in the taxi hailing application be launched. In this manner, a bot may be implemented locally on a client device such that the user can engage in conversation with the bot via messaging application 103.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 6-8, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claims 1-2 and 12 above, and further in view of Rakah et al. (US 2018/0211541 A1), hereinafter Rakah.
Regarding claim 3:
Fung discloses the “control device according to claim 2,” but does not specifically disclose “wherein the controller is configured such that, when a point indicated by the location information of the at least one user is different from the pickup point, the controller instructs the at least one user to move to the pickup point.” However, Rakah does teach this limitation. (See at least Rakah ¶ 308: “the pick-up locations may differ from current locations of users and/or the drop-off locations may differ from the desired destinations of the users. In such embodiments, server 150 may cause notices of the determined pick-up locations to be sent to the mobile communications devices of each of the first and second users. For example, as described above with respect to route module 1220, server 150 may transmit data associated with the notices to the mobile communications devices of each of the first and second users, and the data may include walking directions to the determined pick-up locations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by providing the user with instructions to move to the pick-up location as taught by Rakah, because “By encouraging the user to walk to a pick-up location nearby, consistent with some embodiments, the vehicle may more easily and quickly locate the user without excessive detour, or causing excessive delay for users who are in the vehicle.” (See at least Rakah ¶ 116.)
Regarding claim 4:
Fung discloses the “control device according to claim 2,” but does not specifically disclose “wherein the controller is configured to determine a route for the vehicle, the route including the pickup point as a waypoint.” However, Rakah does teach this limitation. (See at least Rakah ¶¶ 296-298 and FIG. 13C reproduced below, which disclose the generation of a route that includes at least one pick-up location as a waypoint.)

    PNG
    media_image2.png
    809
    450
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by determining a vehicle route including the pick-up location as a waypoint as taught by Rakah, because with this modification, the “location module 910 may determine the pick-up locations based on one or more optimization models run on one or more predicted routes between starting points and destinations of the users. The one or more optimization models may include a shortest distance optimization, a shortest travel time optimization (e.g., accounting for speed limits, traffic, wrong turns, etc.), a combination of distance and travel time optimization, a fuel efficiency optimization (e.g., based on known fuel ratings of the ridesharing vehicle), an electric battery charge optimization, or the like.” (See at least Rakah ¶ 188-189.)
Regarding claim 6:
Fung discloses the “control device according to claim 1,” and Fung further discloses “wherein the controller is configured to obtain location information of two or more users of the plurality of users.” (See at least Fung ¶¶ 96-100: “The user and the bot may be in a group communication arrangement with multiple users and/or bot. For example, in a communication session with multiple users, a user may request a car service pick up, e.g., for the multiple users. The car service bot may need to know the location of each user that is to be included in the pickup in order to determine which cars may be available for picking up the users… When a bot is requesting permission to access user data instead of sharing user data, the permission request user interface element may describe the user data that the bot needs access… If permission was granted, processing continues to 1312.”)
Fung does not specifically disclose that the controller “is configured to determine, based on the location information of the two or more users of the plurality of users, whether the two or more users are transported together by the vehicle or separately transported by the vehicle and one or more other vehicles.” However, Rakah does teach this limitation. (See at least Rakah ¶ 155: “Assignment module 610 may further assign the users to rideshare vehicles in a fleet. For example, assignment module 610 may assign a first user to a first rideshare vehicle. In addition, assignment module 610 may assign a second user to the first rideshare vehicle. For example, assignment module 610 may combine the first user and the second user based on the closeness of a pick-up location of the first user to a pick-up location and/or a destination of the second user.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by grouping users together in one vehicle based on the users’ location information as taught by Rakah, because the users can be grouped together in one vehicle is they are close to each other, which can help to “enable greater efficiencies in the ridesharing system because the likelihood that multiple vehicles are traveling along the same or similar routes may be reduced, thus enabling duplicative routes to be reduced or eliminated.” (See at least Rakah ¶¶ 155 and 369.)
Regarding claim 7:
Fung in combination with Rakah discloses the “control device according to claim 6,” and Rakah further discloses “wherein the controller is configured such that, when the two or more users are going to be transported together by the vehicle, the controller determines, based on the location information of each of the two or more users, a pickup point, the pickup point being a point where the vehicle picks each of the two or more users up.” (See at least Rakah ¶¶ 140 and 155: “assignment module 610 may assign a first user to a first rideshare vehicle. In addition, assignment module 610 may assign a second user to the first rideshare vehicle.” Further, “ridesharing management server 150 may set the second pick-up location at substantially the same location as the first pick-up location.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fung by determining a pick-up point for multiple users as taught by Rakah, because “This way, the vehicle may pick-up both users at about the same time at substantially the same location, further improving service efficiency.” (See at least Rakah ¶ 140-.)
Regarding claim 8:
Fung in combination with Rakah discloses the “control device according to claim 7,” but and Rakah further discloses “wherein the controller is configured such that, when a point indicated by the location information of each of the two or more users is different from the pickup point, the controller instructs each of the two or more users to move to the pickup point.” (See at least Rakah ¶ 308: “the pick-up locations may differ from current locations of users and/or the drop-off locations may differ from the desired destinations of the users. In such embodiments, server 150 may cause notices of the determined pick-up locations to be sent to the mobile communications devices of each of the first and second users. For example, as described above with respect to route module 1220, server 150 may transmit data associated with the notices to the mobile communications devices of each of the first and second users, and the data may include walking directions to the determined pick-up locations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by providing the users with instructions to move to the pick-up location as taught by Rakah, because “By encouraging the user to walk to a pick-up location nearby, consistent with some embodiments, the vehicle may more easily and quickly locate the user without excessive detour, or causing excessive delay for users who are in the vehicle.” (See at least Rakah ¶ 116.)
Regarding claim 9:
Fung in combination with Rakah discloses the “control device according to claim 7,” and Rakah further discloses “wherein the controller is configured such that, when there are a plurality of pickup points, the controller obtains location information of the vehicle and determines, based on the location information of the vehicle, a route for the vehicle, the route including one of the plurality of pickup points as a first waypoint.” (See at least Rakah ¶¶ 23 and 111: “The processor may be configured to process the ride requests received from the communications interface and to assign to a single ridesharing vehicle the plurality of users for pick up at a plurality of differing pick-up locations and for delivery to a plurality of differing drop-off locations.” Further, “communications interface 360 may be configured to continuously or periodically receive current vehicle location data for the plurality of ridesharing vehicles that are part of ridesharing management system 100.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fung by determining a vehicle route based on vehicle location information and the user pick-up locations as taught by Rakah, because with this modification, the “location module 910 may determine the pick-up locations based on one or more optimization models run on one or more predicted routes between starting points and destinations of the users. The one or more optimization models may include a shortest distance optimization, a shortest travel time optimization (e.g., accounting for speed limits, traffic, wrong turns, etc.), a combination of distance and travel time optimization, a fuel efficiency optimization (e.g., based on known fuel ratings of the ridesharing vehicle), an electric battery charge optimization, or the like.” (See at least Rakah ¶ 188-189.)
Regarding claim 10:
Fung in combination with Rakah discloses the “control device according to claim 6,” and Rakah further discloses the following limitations:
“wherein the controller is configured to obtain location information of the vehicle.” (See at least Rakah ¶ 111: “communications interface 360 may be configured to… receive indications of the current locations of the ridesharing vehicles (e.g., from driver devices 120D and 120E or driving-control device 120F). In one example, communications interface 360 may be configured to continuously or periodically receive current vehicle location data for the plurality of ridesharing vehicles that are part of ridesharing management system 100. The current vehicle location data may include global positioning system (GPS) data generated by at least one GPS component of a mobile communications device 120 associated with each ridesharing vehicle.”)
“and to determine, based on the location information of the vehicle as well as the location information of each of the two or more users, whether the two or more users are transported together by the vehicle or separately transported by the vehicle and one or more other vehicles.” (See at least Rakah ¶¶ 111 and 311-319, which disclose that after a first and second user have each been assigned to a first ridesharing vehicle based on their locations, the server can decide whether to assign a third user to the first ridesharing vehicle or to a second ridesharing vehicle based on the pick-up and drop-off locations. Further, “communications interface 360 may be configured to continuously or periodically receive current vehicle location data for the plurality of ridesharing vehicles that are part of ridesharing management system 100.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fung by determining whether users should be transported together or separately as taught by Rakah, because this modification can help to “enable greater efficiencies in the ridesharing system because the likelihood that multiple vehicles are traveling along the same or similar routes may be reduced, thus enabling duplicative routes to be reduced or eliminated.” (See at least Rakah ¶¶ 155 and 369.)
Regarding claim 11:
Fung in combination with Rakah discloses the “control device according to claim 6,” and Fung further discloses “wherein the controller is configured to obtain the location information of each of the two or more users from an instant message sent by each of the two or more users.” (See at least Fung ¶¶ 12 and 96-99: “The operations can also include causing a permission interface to be rendered in the messaging application on the first computing device, the permission interface enabling the first user to approve or prohibit sharing of the data associated with the first user, and upon receiving user input from the first user indicating approval of the sharing of the data associated with the first user, accessing the data associated with the first user and sharing the data associated with the first user within the messaging application in response to the user request.” For example, “The user and the bot may be in a group communication arrangement with multiple users and/or bot. For example, in a communication session with multiple users, a user may request a car service pick up, e.g., for the multiple users. The car service bot may need to know the location of each user… a permission user interface element is caused to be displayed to the user associated with the request… an indication is received of whether one or more users grant the bot permission to access or obtain respective user data.”)
Regarding claim 15:
Fung discloses the “control device according to claim 12,” but does not specifically disclose “wherein the controller is configured to determine a route for the vehicle, the route including the drop-off point as a destination.” However, Rakah teaches this limitation. (See at least Rakah ¶¶ 296-298 and FIG. 13C reproduced below, which disclose the generation of a route that includes at least one drop-off location as a waypoint.)

    PNG
    media_image2.png
    809
    450
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by determining a vehicle route including the drop-off location as the destination as taught by Rakah, because this allows for the generation of a suitable schedule for all of the users in which the user drop-off locations can be sub-optimized based on a parameter such as the other users’ waiting time. (See at least Rakah ¶ 298.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 13 above, and further in view of Engle et al. (US 2020/0057438 A1), hereinafter Engle.
	Regarding claim 14:
Fung discloses the “control device according to claim 13,” but does not specifically disclose “wherein the controller is configured such that, when a point indicated by the location information of the second user is different from the drop-off point, the controller instructs the first user to move from the drop-off point.” However, Engle does teach this limitation. (See at least Engle ¶ 80: “a suggestion for a destination is transmitted to a user. The suggestion includes a second user and a specific time. At 806, an input requesting the trip of the vehicle is received. The input specifies setting a destination for the trip to meet the second user. At 808, responsive to the input, the dynamic location for the trip of the vehicle is set as a location of the second user at the specific time.” Engle ¶¶ 65-66 also disclose that when there is a distance between the drop-off location and the user’s final destination, the vehicle can stop at the drop-off location while the user walks to the destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by giving a user instructions for meeting a second user as taught by Engle, because the destination location associated with the second user can change over time while the first user is riding to meet the second user (see at least Engle ¶ 3). Using the modification of Engle, “as opposed to conventional approaches where explicit input concerning a fixed location is specified for a destination (e.g., a passenger hailing a ride indicates that the destination is 333 Eagle Avenue), the vehicle guidance system 118 enables the destination to be a location of a differing autonomous vehicle (e.g., the second autonomous vehicle 122) at a specific time and/or a location of a user (e.g., a passenger of the second autonomous vehicle 122, a pedestrian, a user to be picked up by the autonomous vehicle 100, a user to be met, etc.) at a specific time” (see at least Engle ¶ 26).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Marueli (US 2017/0249847 A1).
Regarding claim 18:
Fung discloses the following limitations:
“A communication device, comprising a controller configured to perform control to display one or more instant messages sent or received between or among a plurality of users.” (See at least Fung ¶ 79 and FIG. 4 reproduced below, which shows a user interface displaying a conversation with instant messages sent from multiple users and a bot.)

    PNG
    media_image3.png
    591
    341
    media_image3.png
    Greyscale


“the vehicle transporting at least one user of the plurality of users, the dispatch of the vehicle being determined in accordance with the one or more instant messages.” (See at least Fung ¶¶ 45 and 55: “a bot may automatically suggest information or actions within a messaging conversation without being specifically invoked. That is, the users may not need to specifically invoke the bot. In these embodiments, the bot may depend on analysis and understanding of the conversation on a continual basis or at discrete points of time. The analysis of the conversation may be used to understand specific user needs and to identify when assistance should be suggested by a bot.” Further, “a taxi bot may have the ability to call a taxi, e.g., to the user's location (obtained by the taxi bot from client device 115, when a user 125 permits access to location information) without having to invoke or call a separate taxi reservation app.”)
Fung does not specifically disclose that the controller is configured to “notify of dispatch of a vehicle.” However, Marueli does teach this limitation. (See at least Marueli ¶ 18: “Once a driver has been selected and has accepted the request to provide a ride, the application may notify the user of the selected driver and provide real-time updates of the driver's location (e.g., with respect to the passenger's location) and estimated pick-up time.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by notifying the user of the dispatch of the vehicle as taught by Marueli, because this modification allows the system to “provide real-time updates of the driver's location (e.g., with respect to the passenger's location) and estimated pick-up time. The application may also provide contact information for the driver and/or the ability to contact the driver through the application.” (See at least Marueli ¶ 18.)
	Regarding claim 19:
Fung in combination with Marueli discloses the “communication device according to claim 18,” and Marueli further discloses “wherein the controller is configured to perform control to display an instant message notifying of the dispatch of the vehicle, following the one or more instant messages.” (See at least Marueli ¶¶ 13, 18, and 22: “Each computing device can include at least one graphical display and user interface allowing a user to view and interact with applications and other programs of the computing device,” where “The application may also provide contact information for the passenger and/or the ability to contact the passenger through the application (e.g., via a phone call, email, instant message, or text),” demonstrating that the application uses instant messaging. Further, “the application may notify the user of the selected driver and provide real-time updates of the driver's location (e.g., with respect to the passenger's location) and estimated pick-up time.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by providing a display with the notification of the dispatch of the vehicle as taught by Marueli, because this modification provides a “user interface allowing a user to view and interact with applications and other programs of the computing device.” (See at least Marueli ¶ 13.)
Regarding claim 20:
Fung discloses “A non-transitory storage medium storing a communication program that is executable by one or more processors and that causes the one or more processors to perform functions.” (See at least Fung ¶ 12: “Some implementations can include a system comprising one or more hardware processors coupled to a non-transitory computer-readable medium having stored thereon on software instructions that, when executed by the one or more processors, causes the one or more processors to perform operations.”)
The remaining limitations of claim 20 are taught by the combination of Fung and Marueli under the same rationale, mutatis mutandis, as applied to claim 18 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sierra et al. (US 2019/0311629 A1) discloses a transportation matching system that provides a real-time pickup map with a route from a user’s current position to a selected pickup location (Sierra et al. ¶ 83).
Linner et al. (US 2012/0239761 A1) discloses a system for analyzing text messages between a group of users and then providing linked content relevant to the users’ conversation (Linner et al. Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662